Per Curiam. Jim Coutts, Esq., of Russellville, Third Congressional District, and Ms. Catherine Conlin Duvall of Lewisville, At-Large Position, are hereby appointed to the Supreme Court Committee on the Unauthorized Practice of Law for three-year terms to expire on May 31, 2002. The Court expresses thanks to Mr. Coutts and Ms. Duvall for accepting appointment to this important Committee. The Court expresses its appreciation to Alex Streett, Esq., of Russellville, and Mr. Ernest Matkin of Fayetteville, whose terms have expired, for their years of dedicated service to the Committee.